Title: From George Washington to Major Benjamin Tallmadge, 5 February 1780
From: Washington, George
To: Tallmadge, Benjamin


          
            Dear Sir
            Morris Town 5th February 1780
          
          I have received two letters of yours from Wethersfeild—one dated the 15th January—the other without a date—By Colo. Blaine, who I expect will be the Bearer of this, I send twenty Guineas, and two Phials containing the counterpart and Stain for C—— junior, which I wish may be got to him, with as much safety and dispatch as the case will admit of conveniently. It is my further most earnest wish, that you would press him to open, if possible, a communication with me, by a more direct Route than the present—His accounts are intelligent—clear and satisfactory—consequently, would be valuable; but, owing to the circuitous route thro’ which they are transmitted, I can derive no immediate [or] important advantages from them, and (as I rely upon his intelligence) the only satisfaction, I derive from it, is, that other accounts are either confirmed or corrected by his, after they have been sometime received.
          I am sensible of the delicacy of his situation, and the necessity of caution—For these reasons it is, that I have hitherto forborne, and am yet unwilling to mention persons to him as the Vehicles of conveyance, lest they should not prove so trust worthy and prudent as we could wish; but, if he cannot form the first link of the Chain of communication himself, and will let me know it, I think, I can name one or two Men to him, who will receive and convey to me (th[r]ough others) such intelligence as he may think important, but he should avoid making use of the stain upon a Blank sheet of paper (which is the usual way

of its coming to me)—This circumstance alone is sufficient to raise suspicion. A much better way is, to write a letter a little in the tory stile, with some mixture of family matters, and between the lines, and on the remaining part of the sheet, communicate with the stain the intended intelligence. Such a letter would pass thro’ the hands of the enemy unsuspected, and even if the Agents should be unfaithful, or negligent, no discovery would be made to his prejudice, as these people are not to know that there is concealed writing in the letter, and the intelligent part of it would be an evidence in his favor.
          You will be so good as to communicate these several matters to him in a full and clear manner, and inform me of the result. The choice of a proper name or character to address his letters to, if they come thro’ the Channel I have recommended, is a matter worthy of consideration.
          I have written to General Poor to furnish a man, as you desire, and have him sent to Lieut. Brewster at Fairfeild. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
          
            P.S. I have recd no Letter from C—— Senr or Junr since the 27th of Decr last—The stain in the small Phial is more than half I have—I wish C—— would use it carefully what I have sent for him at different times would have wrote fifty times what I have recd from him.
            
              G. W——n
            
          
        